DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 6, the primary reason for the allowance of the claim is due to a slanted probe contactor and method for providing electrical contact between an array of contacts of an IC device under test (DUT) and a test board the contactor comprising, in combination with other limitations, clenching the a corresponding one of the plurality of depressible probes at an interface between the main block and the upper block, the interface acting as a pivot point for generating a twisting load along a reactive force path at a point where the one of the plurality of depressible probes is in closest contact with the corresponding one of the plurality of main close fitting slanted probe cavities to secure the one of the plurality of depressible probes in the corresponding one of the main slanted probe cavities while allowing unimpeded motion of the probe pin within the at least one of the upper close fitting slanted probe pin cavities and without bending the probe pin. Since claims 2-5 depend from claim 1 and claims 7-10 depend from claim 6, they also have allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.